UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010or ¨TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-131736 COMMONWEALTH INCOME & GROWTH FUND VI (Exact name of registrant as specified in its charter) Pennsylvania 20-4115433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESTNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO T 1 FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Securities Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund VI Condensed Balance Sheets March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Lease income receivable, net of reserve of$0 at March 31, 2010 and December 31, 2009 Accounts receivable, Commonwealth Capital Corp. - Accounts receivable, affiliated limited partnerships - Other receivables Prepaid fees Net investment in finance leases Computer equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization of$343,670 and $264,241 at March 31, 2010 and December 31, 2009, respectively Prepaid acquisition fees Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL LIABILITIES Accounts payable $ $ Accounts payable, General Partner Accounts payable, Commonwealth Capital Corp. - Accounts payable, other - Other accrued expenses Unearned lease income Notes payable Total liabilities PARTNERS' CAPITAL General Partner Limited Partners Total Partners' Capital Total Liabilities and Partners' Capital $ $ see accompanying notes to condensed financial statements 3 Commonwealth Income & Growth Fund VI Condensed Statements of Operations (unaudited) Three months ended March 31, March 31, Revenue Lease $ $ Interest and other Gain (Loss) on sale of computer equipment ) Total revenue Expenses Operating, excluding depreciation Organizational costs - Equipment management fee, General Partner Interest Depreciation Amortization of equipment acquisition costs and deferred expenses Total expenses Net (loss) $ ) $ ) Net (loss) allocated to Limited Partners $ ) $ ) Net (loss) per equivalent Limited partnership unit $ ) $ ) Weighted average number of equivalent limited partnership units outstanding during the year see accompanying notes to condensed financial statements 4 Commonwealth Income & Growth Fund VI Condensed Statements of Partners' Capital For the three months ended March 31, 2010 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2010 50 $ $ $ Net income (loss) - - ) ) Distributions - - ) ) ) Balance, March 31, 2010 50 $ $ $ see accompanying notes to condensed financial statements 5 Commonwealth Income & Growth Fund VI Condensed Statements of Cash Flow (unaudited) Three months ended March 31, March 31, Net cash provided by operating activities $ $ Cash flows from investing activities Capital expenditures ) ) Payment from finance leases - Prepaid acquisition fees to the General Partner - ) Net proceeds from the sale of computer equipment Net cash (used in) investing activities ) ) Cash flows from financing activities Contributions - Redemptions - ) Offering costs - ) Distributions to partners ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ see accompanying notes to condensed financial statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund VI (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on January 6, 2006.The Partnership offered for sale up to 2,500,000 units of the limited partnership at the purchase price of $20 per unit (the “offering”).The Partnership reached the minimum amount in escrow and commenced operations on May 10, 2007.The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. The Partnership uses the proceeds of the offering to acquire, own and lease various types of information technology equipment and other similar capital equipment, which will be leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships that it manages based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC.CCC is a member of the Investment Program Association (IPA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its equipment, make final distributions to partners, and to dissolve.Unless sooner terminated or extended pursuant to the terms of its Limited Partnership Agreement, the Partnership will continue until December31, 2018. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2009 has been prepared from the books and records without audit.Financial information as of December 31, 2009 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles to be included in audited financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2009.Operating results for the three months ended March 31, 2010 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2010. Disclosure of Fair Value of Financial Instruments Estimated fair value was determined by management using available market information and appropriate valuation methodologies.However, judgment was necessary to interpret market data and develop estimated fair value.The Partnership holds no financial instruments, except notes payable. Cash, receivables, accounts payable and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of March 31, 2010 and December 31, 2009. The Partnership’s long-term debt consists of notes payable, which are secured by specific computer equipment and are nonrecourse liabilities of the Partnership. The estimated fair value of this debt at March 31, 2010 and December 31, 2009 approximates the carrying value of these instruments, due to the interest rates approximating current market values. Disclosure about fair value of financial instruments is based on pertinent information available to management as of March 31, 2010 and December 31, 2009. 7 Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset.The partnership determined no impairment analysis was necessary at March 31, 2010 and 2009 as no impairment indicators were noted. Depreciation on computer equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of twoor four years. Reimbursable Expenses Reimbursable expenses, which are charged to the Partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. For example, if the Partnership has more investors than another program sponsored by CCC, then higher amounts of expenses related to investor services, mailing and printing costs will be allocated to the Partnership. Also, while a Partnership is in its offering stage, higher compliance costs are allocated to it than to a program not in its offering stage, as compliance resources are utilized to review incoming investor suitability and proper documentation. Finally, lease related expenses, such as due diligence, correspondence, collection efforts and analysis staff costs increase, as programs purchase more leases, and decrease as leases terminate and equipment is sold. All of these factors contribute to CCC’s determination as to the amount of expenses to allocate to the Partnership or to other sponsored programs. For the Partnership, all reimbursable expenses are expensed as they are incurred. Cash and cash equivalents At March 31, 2010 cash was held in a total of seven accounts maintained at two separate financial institutions. The accounts were, in the aggregate, federally insured for up to $250,000 per institution.At March 31, 2010, the total cash balances per institution were approximately as follows: At March 31, 2010 Bank A Bank B Total bank balance FDIC insurable limit Uninsured amount The Partnership mitigates the risk of holding uninsured deposits by depositing funds with more than one institution and by only depositing funds with major financial institutions.The Partnership deposits its funds with two institutions that are Moody's Aaa-and Aa3 Rated.The Partnership has not experienced any losses in such accounts, and believes it is not exposed to any significant credit risk.The amounts in such accounts will fluctuate throughout 2010 due to many factors, including the pace of additional cash receipts, equipment acquisitions and distributions to investors. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent units outstanding during the period. 8 Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (“ASC Update 2010-06”) Improving Disclosures about Fair Value Measurements, to enhance the usefulness of fair value measurements. ASU 2010-06 amends the disclosures about fair value measurements in FASB Accounting Standards Codification™ (ASC) 820-10, Fair Value Measurements and Disclosures. The amended guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disaggregation requirement for the reconciliation disclosure of Level 3 measurements, which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those years. The Partnership adopted this ASU in the first quarter of 2010. The adoption of this standard did not have a material impact on the Partnership’s financial statements. In January 2010, the FASB issued Accounting Standards Update No. 2010-04 (“ASC Update 2010-04”) Accounting for Various Topics – Technical Corrections to SEC Paragraphs. The purpose of this ASU is to make technical corrections to certain guidance issued by the SEC that is included in the FASB Accounting Standards Codification (ASC). Primarily, this ASU changes references to various FASB and AICPA pronouncements to the appropriate ASC paragraph numbers. The Partnership adopted this ASU in the first quarter of 2010. The adoption of this standard did not have a material impact on the Partnership’s financial statements. In December 2009, the FASB issued Accounting Standards Update No. 2009-17, (“ASC Update 2009-17”), Consolidations (ASC 810) – Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This ASU incorporates FAS 167, Amendments to FASB Interpretation No. 46(R), into the Codification. The new requirements are effective as of the beginning of thePartnership’s first fiscal year beginning after November 15, 2009. During the first quarter of 2010, the Partnership adopted this ASU. The adoption of this standard did not have a material impact on the Partnership’s financial statements. In December 2009, the FASB issued Accounting Standards Update No. 2009-16, (“ASC Update 2009-16”) Transfers and Servicing (ASC 860) – Accounting for Transfers of Financial Assets . This ASU incorporates FAS 166, Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140, into the FASB Accounting Standards Codification (the Codification). The new requirements are effective for transfers of financial assets occurring in fiscal years beginning after November 15, 2009.This standard will require more information about transferred financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets. During the first quarter of 2010, the Partnership adopted this ASU. The adoption of this standard did not have a material impact on the Partnership’s financial statements. 3. Computer Equipment The Partnership is the lessor of equipment under leases with periods that generally will range from 12 to48 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. For the three months ended March 31, 2010, the Partnership’s leasing operations consisted primarily of operating leases. For the three months ended March 31, 2009, the Partnership’s leasing operations consisted solely of operating leases. Operating lease revenue is recognized on a monthly basis in accordance with the terms of the lease agreement In December 2009, the Partnership entered into direct financing leases. Direct financing lease interest is recorded on a monthly basis according to the terms of the lease agreement. For finance leases, we record, at lease inception, unearned finance lease income which is calculated as follows: total lease payments, plus any residual value and initial direct costs, less the cost of the leased equipment. Interest income is earned on the finance lease receivable over the lease term using the interest method. As required, at each reporting period, management evaluates the finance lease for impairment and considers any need for an allowance for credit losses. The Partnership’s leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. Remarketing fees will be paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing or sale of equipment.This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee.No such fees were paid for the three months ended March 31, 2010 and 2009. 9 The Partnership’s share of the equipment in which it participates with other partnerships at March 31, 2010 was approximately $11,738,000 and is included in the Partnership’s fixed assets on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at March 31, 2010 was approximately $30,000,000. The Partnership’s share of the outstanding debt associated with this equipment at March 31, 2010 was approximately $146,000. The total outstanding debt related to the equipment shared by the Partnership at March 31, 2010 was approximately $488,000. The Partnership’s share of the equipment in which it participates with other partnerships at December 31, 2009 was approximately $11,196,000 and is included in the Partnership’s fixed assets on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at December 31, 2009 was approximately $28,372,000. The Partnership’s share of the outstanding debt associated with this equipment at December 31, 2009 was approximately $182,000. The total outstanding debt related to the equipment shared by the Partnership at December 31, 2009 was approximately $606,000. As the Partnership and the other programs managed by the General Partner increase their overall portfolio size, opportunities for shared participation are expected to continue. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio.Thus, total shared equipment and related debt should continue to trend higher for the remainder of 2010 as the Partnership builds its portfolio. The following is a schedule of future minimum rentals on non-cancellable operating leases at March 31, 2010: Nine Months ended December 31, 2010$ $ 5,408,000 Year ended December 31, 2011 Year ended December 31, 2012 Year ended December 31, 2013 $ 12,776,000 The following lists the components of the net investment in direct financing leases at March 31, 2010: Amount Total minimum lease payments to be received $ Estimated residual value of leased equipment (unguaranteed) Less: unearned income Net investment in direct finance leases $ The following is a schedule of future minimum rentals on noncancelable direct financing leases at March 31, 2010: Amount $ $ 10 4. Related Party Transactions Receivables/Payables As of March 31, 2010, the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. Three months ended March 31, Reimbursable expenses Reimbursable expenses, which are charged to the Partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases.See “Summary of Significant Accounting Policies- Reimbursable Expenses, “above. $ 361,000 $ 338,000 Syndication costs Syndication costs are payments for selling commissions, dealer manager fees, professional fees and other offering expenses relating to the syndication of the Partnership’s units.Selling commissions are 8% of the partners’ contributed capital and dealer manager fees are 2% of the partners’ contributed capital.During the three months ended March 31, 2009 these costs were deducted from partnership capital in the accompanying financial statements. $ - $ 1,016,000 Equipment acquisition fee The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.At March 31, 2010, the remaining balance of prepaid acquisition fees was approximately $375,000, which is expected to be earned in future periods. $ 92,000 $ 193,000 Equipment management fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases. $ 89,000 $ 34,000 11 5. Notes Payable Notes payable consisted of the following approximate amounts: March 31, 2010 December 31, 2009 Installment note payable to bank; interest at 5.25% due in monthly installments of $8,003 including interest, with final payment in November 2010 $ $ Installment note payable to bank; interest at 5.75% due in quarterly installments of $37,927 including interest, with final payments in January 2011 Installment notes payable to bank; interest at 6.21% due in monthly installments of $585 including interest, with final payment in May 2012 $ $ The notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership.As such, the notes do not contain any debt covenants with which we must comply on either an annual or quarterly basis. Aggregate maturities of notes payable for each of the periods subsequent to March 31,2010 are as follows: Amount Nine months ending December 31, 2010 $ 180,000 Year ended December 31, 2011 Year ended December 31, 2012 $ 237,000 6. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Three months ended March 31, Lease revenue net of interest expense on notes payable realized as a result ofdirect payment of principal by lessee to bank $ 61,000 $ 63,000 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. 12 Noncash investing and financing activities include the following: Three months ended March 31, Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ 92,000 $ 185,000 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We base these estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. COMPUTER EQUIPMENT Commonwealth Capital Corp., on our behalf and on behalf of other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors.Depreciation on computer equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of twoto four years. REVENUE RECOGNITION Through March 31, 2010, we have primarily entered into operating leases.Lease revenue is recognized on a monthly straight-line basis which is in accordance with the terms of the lease agreement. Our leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. We review a customer’s credit history before extending credit. In the event of a default, we may establish a provision for uncollectible accounts receivable based upon the credit risk of specific customers, historical trends or other information. 13 LONG-LIVED ASSETS We evaluate our long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.We determine whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.The fair value is determined based on estimated discounted cash flows to be generated by the asset.We determined no impairment analysis was necessary at March 31, 2010 and 2009 as no impairment indicators were noted. LIQUIDITY AND CAPITAL RESOURCES Our primary source of cash for the three months ended March 31, 2010 was cash provided by operating activities of approximately $972,000.This compares to the three months ended March 31, 2009 where our primary source of cash was from limited partner contributions of approximately $8,501,000 as our offering period had not yet closed.The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. Our primary use of cash for the three months ended March 31, 2010 was for the purchase of new information technology equipment of approximately $2,307,000 and also for distributions to partners of approximately $905,000.For the three months ended March 31, 2009 distributions to partners were approximately $748,000, capital expenditures were approximately $4,635,000 and syndication costs were approximately $1,016,000. With the public offering complete, syndication costs will no longer comprise a material part of annual expenditures. Capital expenditures and distributions are expected to continue to increase overall during the remainder of 2010, however, as management focuses on additional equipment acquisitions and funding limited partner distributions. We intend to invest approximately $6,350,000 in additional equipment during the remainder of 2010.The acquisition of this equipment will be funded by the remaining cash which was raised through limited partner contributions during the initial offering period, lease revenues and debt financing. Any debt service will be funded from cash flows from lease rental payments, and not from public offering proceeds. Cash was provided by operating activities for the three months ended March 31, 2010 of approximately $972,000, which includes a net loss of approximately $124,000 and depreciation and amortization expenses of approximately $1,422,000.For the three months ended March 31, 2009 cash was also provided by operating activities of approximately $396,000, which includes a net loss of approximately $305,000 and depreciation and amortization expenses of approximately $557,000. As we continue to increase the size of our equipment portfolio, operating expenses will increase, which reflects the administrative costs of servicing the portfolio, but because of our investment strategy of leasing technology equipment primarily through triple-net leases, we avoid operating expenses related to equipment maintenance or taxes.Depreciation expenses will likely increase more rapidly than operating expenses as we add technology equipment to our portfolio. 14 At March 31, 2010 cash was held in a total of seven accounts maintained at two separate financial institutions. The accounts were, in the aggregate, federally insured for up to $250,000 per institution.At March 31, 2010, the total cash balances per institution were approximately as follows: At March 31, 2010 Bank A Bank B Total bank balance FDIC insurable limit Uninsured amount We mitigate the risk of holding uninsured deposits by depositing funds with more than one institution and by only depositing funds with major financial institutions.We deposit our funds with two institutions that are Moody's Aaa-and Aa3 Rated.We have not experienced any losses in such accounts, and believe that we are not exposed to any significant credit risk.The amounts in such accounts will fluctuate throughout 2010 due to many factors, including the pace of additional cash receipts, equipment acquisitions and distributions to investors. Our investment strategy of acquiring computer equipment and generally leasing it under triple-net leases to operators who generally meet specified financial standards minimizes our operating expenses.As of March 31, 2010, we had future minimum rentals on non-cancelable operating leases of approximately $5,408,000 for the balance of the year ending December 31, 2010 and approximately $7,368,000 thereafter. As of March 31, 2010, we had future minimum rentals on non-cancelable finance leases of approximately $15,000 for the balance of the year ending December 31, 2010 and approximately $30,000 thereafter. As of March 31, 2010, our debt was approximately $237,000 with interest rates ranging from 5.25% to 6.21%and will be payable through May 2012. RESULTS OF OPERATIONS Three months ended March 31, 2010 compared to three months ended March 31, 2009 For the three months ended March 31, 2010, we recognized revenue of approximately $1,794,000 and expenses of approximately $1,918,000, resulting in a net loss of approximately $124,000.This net loss is primarily due to an increase in depreciation expenses, increased equipment management fees and an increase in operating expenses associated with a larger portfolio of equipment compared to the three months ended March 31, 2009.For the three months ended March 31, 2009, we recognized revenue of approximately $764,000 and expenses of approximately $1,069,000, resulting in a net loss of approximately $305,000. Our lease revenue increased to approximately $1,777,000 for the three months ended March 31, 2010, from approximately $686,000 for the three months ended March 31, 2009.This increase was primarily due the acquisition of new lease agreements since the three months ended March 31, 2009. Interest revenue decreased to $17,000 for the three months ended March 31, 2010 from $80,000 for the three months ended March 31, 2009 which is consistent with the increase in equipment purchases associated with a larger portfolio. The amounts in such accounts that generate interest revenue will fluctuate throughout 2010 due to many factors, including the pace of cash receipts, equipment acquisitions and distributions to limited partners. Our operating expenses, excluding depreciation, primarily consist of accounting and legal fees, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.These expenses increased to approximately $403,000 for the three months ended March 31, 2010, from approximately $381,000 for the three months ended March 31, 2009.This increase is primarily attributable to increases in administrative expenses as daily operations within the fund continued.This increase was partially offset by decreases in due diligence, legal and sales expenses related to our public offering which terminated in March 2009. We did not incur any organizational costs for the three months ended March 31, 2010 compared to such costs of approximately $89,000 for the three months ended March 31, 2009. This decrease is due to the closing of our public offering in March of 2009. We pay an equipment management fee to our general partner for managing our equipment portfolio.The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee increased to approximately $89,000 for the three months ended March 31, 2010 from approximately $34,000 for the three months ended March 31, 2009, which is consistent with the increase in lease volume and revenue. As offering proceeds continue to be utilized for the acquisition of equipment, management fees are expected to increase throughout the reminder of 2010 as our equipment portfolio grows. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. These expenses increased to approximately $1,421,000 for the three months ended March 31, 2010, from $557,000 for the three months ended March 31, 2010. This increase was due to the acquisition of new equipment associated with the purchase of new leases. 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk N/A Item 4T.Controls and Procedures Our management, under the supervision and with the participation of the principal executive officer and principal financial offer, have evaluated the effectiveness of our controls and procedures related to our reporting and disclosure obligations as of March 31, 2010 which is the end of the period covered by this Quarterly Report on Form 10-Q.Based on that evaluation, the principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to provide that (a) material information relating to us, including our consolidated affiliates is made known to these officers by us and our consolidated affiliates’ other employees, particularly material information related to the period for which this periodic report is being prepared; and (b) this information is recorded, processed, summarized, evaluated and reported, as applicable, within the time periods specified in the rules and forms promulgated by the Securities and Exchange Commission.There have been no significant changes in the General Partner’s internal controls or in other factors that could significantly affect our disclosure controls and procedures in the first quarter of 2010 or subsequent to the date of the evaluation. Part II:OTHER INFORMATION Item 1.Legal Proceedings N/A Item 1A.Risk Factors Changes in economic conditions could materially and negatively affect our business. Our business is directly impacted by factors such as economic, political, and market conditions, broad trends in industry and finance, legislative and regulatory changes, changes in government monetary and fiscal policies, and inflation, all of which are beyond our control.Beginning in 2008 and continuing through the first quarter of 2010, general worldwide economic conditions experienced a downturn due to the sequential effects of the subprime lending crisis, general credit market crisis, collateral effects on the finance and banking industries, increased energy costs, concerns about inflation, slower economic activity, decreased consumer confidence, reduced corporate profits and capital spending, adverse business conditions and liquidity concerns. A deterioration in economic conditions, whether caused by national or local concerns, especially within our market area, could result in the following consequences, any of which could hurt business materially: lease delinquencies may increase; problem leases and defaults could increase; and demand for information technology products generally may decrease as businesses attempt to reduce expenses. 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3.Defaults Upon Senior Securities N/A Item 4.Submission of Matters to a Vote of Securities Holders N/A Item 5.Other Information N/A Item 6.Exhibits 31.1 RULE 15d-14(a) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER 31.2 RULE 15d-14(a) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER 32.1 SECTION 1 32.2 SECTION 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND VI BY: COMMONWEALTH INCOME & GROWTH FUND, INC., General Partner May 17, 2010 By: /s/ Kimberly A. Springsteen-Abbott Date Kimberly A. Springsteen-Abbott Chief Executive Officer May 17, 2010 By: /s/ Lynn A. Franceschina Date Lynn A. Franceschina Executive Vice President, Chief Operating Officer
